05/27/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0639



                           No. DA 19-0639

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

STEVEN ROBERT FLORES,

          Defendant and Appellant.



                               ORDER

     Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   May 27 2020